DETAILED ACTION
Claims 1-2 & 4-21 are pending as amended on 06/29/21,
claims 4, 6-10, 14 & 16-21 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on June 29, 2021.  Claim 3 has been cancelled.  Claim 1 has been amended as a result of the previous action; the grounds of rejection have been largely maintained.  Claims 11-21 have been added.

Election/Restrictions
Newly submitted method claim 14, and product claims 16-21, like those of non-elected Group II and Species A, do not correspond to Applicant’s elected invention and are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2007/0009714.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion – the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0009714 in view of Pennington, US 4,177,100.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion – the planar portion & the thick end of the wedge having the same thickness where they are assembled together – down toward a point, with a straight, “wedge” slope, and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0073-0074 & FIGS. 1-2]).
While this reference does not expressly disclose that these portions were two separate tapered & planar sheets assembled along their thicknesses with a butt joint, for example, via hot-air welding, Lee does at least note the conventional treatment of a thermoplastic layer with hot air [0064] in order to promote adhesion in the formed laminate, as well as the obvious alternatives of either slitting apart an oversized master web to form multiple PVB interlayers, or instead building together a single interlayer from a laminate of its component parts via “any known method” [0058].  However, it has also long been conventional in thermoplastic manufacture to butt-join portions of thermoplastic sheeting having ends with the same thicknesses together with the aid of a hot air welding device, as noted for example by Pennington [Col. 1, 9-20].  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Pennington with those of Lee, in order to provide a well-known alternate means of assembling such sheets – from their component segments, whether because they were expediently shaped separately and then joined, or whether smaller scrap material is being assembled into a whole in order to conserve material – thus producing a two-part thermoplastic HUD interlayer using only known methods with predictable results.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 29, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  While Applicants assert that claim 1 explicitly recites that its portions are physically separate and then joined, Examiner does not agree.  However, new claim 11 does explicitly set forth such a limitation.  However, as noted previously, such a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746